Case: 19-60298     Document: 00515659781         Page: 1     Date Filed: 12/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 3, 2020
                                  No. 19-60298
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Engelbert Felix Carbajal-Betanco, also known as Engelbert
   Felix Carvajal-Betanco,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A096 180 187


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Engelbert Carbajal-Betanco, a native and citizen of El Salvador,
   petitions for review of an immigration judge’s decision affirming an asylum
   officer’s determination that he lacked a reasonable fear of persecution or



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60298        Document: 00515659781              Page: 2       Date Filed: 12/03/2020




                                          No. 19-60298


   torture. On appeal, he presents claims that pertain only to the determination
   that he lacked a reasonable fear of persecution. Therefore, he has abandoned
   any challenge to the determination that he failed to demonstrate that he was
   more likely than not to be tortured upon his return to El Salvador. See
   Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).                           The
   Government has also filed a motion to dismiss the petition for review.
           To establish a reasonable fear of persecution, an alien must
   “establish[] a reasonable possibility that he or she would be persecuted on
   account of his or her race, religion, nationality, membership in a particular
   social group or political opinion.” 8 C.F.R. § 1208.31(c). 1 To demonstrate
   persecution, the applicant must establish that one of the five statutorily
   protected grounds was “at least one central reason” for the harm that he
   experienced. Martinez Manzanares v. Barr, 925 F.3d 222, 227 (5th Cir. 2019)
   (quoting 8 U.S.C. § 1158(b)(1)(B)(i)).
           Carbajal-Betanco argues that he was persecuted on account of owning
   a small business, being a former gang member, and being a practicing
   Christian. However, economic extortion is not a form of persecution under
   immigration law. See Singh v. Barr, 920 F.3d 255, 259 (5th Cir. 2019).
   Moreover, Carbajal-Betanco’s claim that he could be threatened by gangs if
   they discover he was in a rival gang in his youth does not rise to the level of
   persecution because it is “non-specific” and “lacking in immediacy.” See



           1
              Although the Government argues that this court should apply a “facially
   legitimate and bona fide reason” standard rather than the substantial evidence standard in
   evaluating an immigration judge’s reasonable fear determination, it is not necessary to
   determine the appropriate standard of review at this time because Carbajal-Betanco’s claim
   fails even under the less deferential substantial evidence test. See Lara-Nieto v. Barr, 945
F.3d 1054, 1060 n.5 (8th Cir. 2019). Under the substantial evidence standard, this court
   may not overturn a factual finding unless the evidence compels a contrary result. Martinez-
   Lopez v. Barr, 943 F.3d 766, 769 (5th Cir. 2019).




                                                2
Case: 19-60298      Document: 00515659781          Page: 3   Date Filed: 12/03/2020




                                    No. 19-60298


   Munoz-Granados v. Barr, 958 F.3d 402, 407 (5th Cir. 2020) (quoting Qorane
   v. Barr, 919 F.3d 904, 910 (5th Cir. 2019)). Finally, although he argues that
   he was targeted because he is a practicing Christian, he explicitly stated that
   the gang threatened him not because of his religion, but because he lived in a
   different “colony.” Because the record does not compel the conclusion that
   Carbajal-Betanco suffered past persecution or that he has a well-founded fear
   of future persecution, substantial evidence supports the immigration judge’s
   reasonable fear determination.
          Based upon the foregoing, the petition for review is DENIED and the
   motion to dismiss is DENIED as moot.




                                         3